WILSON, Justice,
dissenting.
Because I believe the majority’s holding renders appellant’s right to appeal under Tex.Code Crim.P.Ann. art. 44.02 (Vernon 1979) meaningless, and is contrary to McKenna v. State, 780 S.W.2d 797 (Tex.Crim.App.1989), I respectfully dissent. Appellant is entitled to plead after knowing whether the evidence challenged in his motion to suppress could be legally introduced against him in a trial on the merits.
Appellant filed a written motion to suppress out-of-court identifications of him because they were the fruit of his alleged illegal arrest. After the trial court overruled his motion to suppress, appellant pled no contest to the charge of aggravated robbery. Appellant now challenges the trial court’s ruling on his motion to suppress. The majority concludes that any error committed by the trial court in denying the motion to suppress the out-of-court identifications was harmless given that in-court identifications were made at the suppression hearing. Therefore, the majority declines to review the correctness of the trial court’s ruling on the motion to suppress.
I believe the majority’s refusal to consider the merits of appellant’s contention is inappropriate under current legal standards. Article 44.02 of the Texas Code of Criminal Procedure provides a defendant in a criminal action the right to appeal under the procedures set forth in Tex.R.App.P. 40(b)(1). Lemmons v. State, 818 S.W.2d 58, 62 (Tex.Crim.App.1991). The Court of Criminal Appeals has interpreted article 44.02 as indicating “a clear expression of legislative intent that such a defendant has the right of appeal from a conviction based on his plea of guilty or nolo contendere.” Morgan v. State, 688 S.W.2d 504, 507 (Tex.Crim.App.1985). Permitting appeal under these circumstances encourages defendants to plea bargain where the only contested issue between the parties is raised in the motion. Id. at 507. “Having thus encouraged pleas of guilty and nolo contendere in exchange for the right to appeal contested pretrial issues, the Legislature surely contemplated a meaningful appeal — one that addresses and decides each issue on its merits. Id. (emphasis added).
I agree with Judge Teague’s interpretation of the holding in Morgan:
In this instance, the majority opinion holds, for purposes of Art. 44.02, V.A.C.C.P., that if the defendant files a written pretrial motion to suppress, after which a hearing is held thereon but the trial judge denies or overrules the motion, and thereafter the defendant enters into a plea bargain agreement, which entitles him to appeal the trial court’s ruling on the motion to suppress, and the plea bargain agreement is consummated, if there is an appeal, an appellate court will review the merits of the defendant’s contention, that the trial court erred in denying or overruling the pretrial motion to suppress, without resorting to any sort of legal “technicality” in order to avoid addressing the issue whether the trial court erred in denying or overruling the motion to suppress.
Morgan, 688 S.W.2d at 508 (Teague, J., concurring).
The majority states that, even assuming appellant’s arrest was illegal and the out-of-court identifications should have been suppressed, the evidence independent of the out-of-court identifications was sufficient to support appellant’s conviction. The majority appears to be following the analysis set out in Johnson v. State, 722 S.W.2d 417 (Tex.Crim.App.1986). In Johnson, the Court of Criminal Appeals held:
[If] the guilty plea or plea of nolo conten-dere is supported by evidence as required by Article 1.15, [V.A.C.C.P.], which is independent of the judicial confession and the tainted evidence, then any erroneous ruling on an appealable pre-trial motion does not vitiate the conviction.
722 S.W.2d at 423-24.
I would follow the analysis set forth in McKenna v. State, 780 S.W.2d 797 (Tex.Crim.App.1989). In that case, a defendant filed a written pretrial motion to suppress his written confession to the offense of sexual assault. After the trial court overruled his motion to suppress, the defendant pled guilty. The defendant appealed the *722trial court’s overruling of his motion to suppress. The Court of Criminal Appeals found as follows:
The court of appeals, by relying on the Johnson decision, held that since appellant’s guilty plea was supported by evidence independent of his judicial confession and challenged extrajudicial confession, any erroneous ruling on his motion to suppress is immaterial to the validity of the guilty plea. Under this Court’s analysis in Kraft, as discussed supra, this conclusion is no longer correct. Appellant apparently only stipulated to this other evidence after his motion to suppress was denied, and the State then had this evidence to use against him at trial or to conduce him to plead guilty to a lesser offense, which is exactly what happened here. The ruling on the motion to suppress is in the same juxtaposition to appellant’s decision to plead guilty in Kraft, so it cannot be rationally stated that this ruling is immaterial to the validity of the guilty plea. Thus, under our rationale in Kraft, the court of appeals erred in not reviewing the merits of appellant’s motion to suppress.
780 S.W.2d at 800. The court expressly stated that Johnson was overruled to the extent it conflicts with the holding in McKenna. Id.
In the McKenna opinion, the Court of Criminal Appeals quoted extensively from Kraft v. State, 762 S.W.2d 612, 614 (Tex.Crim.App.1988), for the reasons supporting the court’s interpretation of the rule:
Just because other, unspecified evidence, not subject to a motion to suppress, might have been legally sufficient to support a verdict of guilt had the cause gone to trial, does not mean that the evidence appellant did seek to suppress could not have been, in his decision whether to put the State to its proof, the straw that broke the proverbial camel’s back. It is for appellant, on advice of counsel, to determine on what quantum of evidence to relinquish his rights and plead, and what quantum to take his chances at trial. For this Court now to speculate, in effect, that he would have pled nolo con-tendere regardless of whether he would thereby preserve his right to appeal the trial court’s ruling on his motion to suppress, or worse, that he would have been convicted in any event in a trial, would encroach upon appellant’s prerogative to assess the relative strength of his own case. Such encroachment could only frustrate the legislative purpose behind Art. 44.02, supra, which we endeavored to protect in Isam, namely: to encourage guilty pleas in cases such as this.
We hold that so long as it may be concluded that particular evidence the accused maintains should have been suppressed pursuant to a motion raising the Fourth or Fifth Amendment violations would in any measure inculpate the accused, that evidence has been used against him in securing his misdemeanor conviction, and hence, the appellate court should entertain the merits of his appeal. ...
McKenna at 799 (emphasis original).
In the present case, appellant plead no contest only after the trial court overruled his motion to suppress the out-of-court identifications, and did so with the understanding he could appeal the trial court’s ruling on the motion to suppress. I do not believe it is reasonable to assume that the trial court’s ruling did not “[contribute] in some measure to the State’s leverage in the plea bargaining process.” McKenna, 780 S.W.2d at 800. I believe, therefore, appellant has been denied a meaningful appeal which addresses the issues on the merits consistent with the holding in McKenna.
Further, on consideration of the merits of point of error one, I would hold that appellant’s out-of-court identifications were the fruits of his illegal arrest. I would reverse the judgment and remand to the trial court to permit appellant to re-plead. Therefore, I respectfully dissent.